Exhibit 10.1

 

FINAL

 

CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE OMISSIONS.

 

RESEARCH AGREEMENT

This RESEARCH AGREEMENT (this “Agreement”) is entered into as of January 1, 2007
(the “Effective Date”) by and between Interleukin Genetics, Inc. a Delaware
corporation (“ILI”) and Access Business Group International LLC, having its
principal office at 7575 Fulton Street, East, Ada, Michigan 49355-0001
(“Access”).  Each of ILI and Access is sometimes referred to individually herein
as a “Party” and collectively as the “Parties.”

WHEREAS, Access, together with its Affiliates (defined below), has expertise and
experience in the development, commercialization and marketing of nutritional
supplements and personal care products and ILI has expertise and experience in
analyzing the effect of variations in genes related to inflammation, including
the effect of such variations on the risk for osteoporosis and cardiovascular
disease, and determining, through genetic profiling, individuals who may benefit
from specific interventions to promote health;

WHEREAS, ILI also has expertise and experience in seeking and analyzing
scientific opportunities that would support development of nutritional
supplements and personal care products and determining the credibility of such
opportunities;

WHEREAS, Access desires that ILI perform the Research Program (defined below) on
the terms and subject to the conditions set forth in this Agreement and the
Parties desire to obtain certain rights to inventions arising out of the
Research Program; and

WHEREAS, ILI is willing to perform the Research Program and the Parties are
willing to grant each other such rights as described herein.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the Parties hereby agree as follows:


1.     DEFINITIONS

Whenever used in this Agreement with an initial capital letter, the terms
defined in this Section 1 shall have the meanings specified.


1.1       “AFFILIATE” MEANS ANY CORPORATION, FIRM, PARTNERSHIP OR OTHER ENTITY
THAT DIRECTLY OR INDIRECTLY CONTROLS OR IS CONTROLLED BY OR IS UNDER COMMON
CONTROL WITH A PARTY TO THIS AGREEMENT.  FOR PURPOSES OF THIS DEFINITION,
“CONTROL” MEANS OWNERSHIP, DIRECTLY OR THROUGH ONE OR MORE AFFILIATES, OF FIFTY
PERCENT (50%) OR MORE OF THE SHARES OF STOCK ENTITLED TO VOTE FOR THE ELECTION
OF DIRECTORS, IN THE CASE OF A CORPORATION, FIFTY PERCENT (50%) OR MORE OF THE
EQUITY INTERESTS IN THE CASE OF ANY OTHER TYPE OF LEGAL ENTITY, STATUS AS A
GENERAL PARTNER IN ANY PARTNERSHIP, OR ANY OTHER ARRANGEMENT WHEREBY A PARTY
CONTROLS OR HAS THE RIGHT TO CONTROL THE BOARD OF DIRECTORS OR EQUIVALENT
GOVERNING BODY OF A CORPORATION OR OTHER ENTITY.  FOR PURPOSES OF THIS
AGREEMENT, ACCESS, ALTICOR INC. AND SUBSIDIARIES OF ALTICOR INC., ON THE ONE
HAND, AND ILI, ON THE OTHER HAND, WILL NOT BE DEEMED TO BE AFFILIATES OF EACH
OTHER.


1.2       “ACCESS PATENT RIGHTS” MEANS ANY PATENT RIGHTS WITH RESPECT TO ACCESS
TECHNOLOGY.


--------------------------------------------------------------------------------


 

CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE OMISSIONS.

 


1.3       “ACCESS PROPRIETARY MATERIALS” MEANS ANY PROPRIETARY MATERIALS OF
ACCESS THAT ARE USED BY ACCESS, OR PROVIDED BY ACCESS, FOR USE IN THE RESEARCH
PROGRAM.


1.4       “ACCESS TECHNOLOGY” MEANS ANY TECHNOLOGY CONTROLLED BY ACCESS AS OF
THE EFFECTIVE DATE AND DURING THE TERM THAT IS USED BY ACCESS, OR PROVIDED BY
ACCESS FOR USE, IN THE RESEARCH PROGRAM.


1.5       “CONFIDENTIAL INFORMATION” MEANS, AS REGARDS A PARTY (THE “RECEIVING
PARTY”), (I) ALL INFORMATION PRODUCED OR DISCOVERED BY EITHER PARTY UNDER THE
RESEARCH PROGRAM (INCLUDING WITHOUT LIMITATION, COMPILATIONS, DATA, FORMULAE,
MODELS, PATENT DISCLOSURES, PROCEDURES, PROCESSES, PROJECTIONS, PROTOCOLS,
RESULTS OF EXPERIMENTATION AND TESTING, SPECIFICATIONS, STRATEGIES AND
TECHNIQUES), AND ALL TANGIBLE AND INTANGIBLE EMBODIMENTS THEREOF OF ANY KIND
WHATSOEVER (INCLUDING, WITHOUT LIMITATION, APPARATUS, BIOLOGICAL OR CHEMICAL
MATERIALS, ANIMALS, CELLS, COMPOSITIONS, DOCUMENTS, DRAWINGS, MACHINERY, PATENT
APPLICATIONS, RECORDS AND REPORTS) AND (II) ALL OTHER INFORMATION (INCLUDING BUT
NOT LIMITED TO INFORMATION ABOUT ANY ELEMENT OF TECHNOLOGY OR A PARTY’S
BUSINESS) WHICH IS DISCLOSED, WHETHER IN WRITING AND MARKED AS CONFIDENTIAL AT
THE TIME OF DISCLOSURE TO THE RECEIVING PARTY OR CUSTOMARILY CONSIDERED TO BE
CONFIDENTIAL INFORMATION OR BY ORAL DISCLOSURE REDUCED TO A WRITING, BY THE
OTHER PARTY (THE “DISCLOSING PARTY”) TO THE RECEIVING PARTY OR TO ANY OF ITS
EMPLOYEES, CONSULTANTS, AFFILIATES, LICENSEES AND SUBLICENSEES HEREUNDER, EXCEPT
TO THE EXTENT THAT THE INFORMATION DESCRIBED IN THIS SUBSECTION (II) (A) AS OF
THE DATE OF DISCLOSURE IS DEMONSTRABLY KNOWN TO, OR IN THE POSSESSION OF, THE
RECEIVING PARTY OR ITS AFFILIATES, AS SHOWN BY WRITTEN DOCUMENTATION, OTHER THAN
BY VIRTUE OF A PRIOR CONFIDENTIAL DISCLOSURE BY THE DISCLOSING PARTY OR ITS
AFFILIATES; (B) AS OF THE DATE OF DISCLOSURE IS IN, OR SUBSEQUENTLY ENTERS, THE
PUBLIC DOMAIN, THROUGH NO FAULT OR OMISSION OF THE RECEIVING PARTY OR ITS
AFFILIATES; (C) AS OF THE DATE OF DISCLOSURE OR THEREAFTER IS OBTAINED BY THE
RECEIVING PARTY OR ITS AFFILIATES FROM A THIRD PARTY FREE FROM ANY OBLIGATION OF
CONFIDENTIALITY TO THE DISCLOSING PARTY AND RIGHTFULLY IN POSSESSION OF SUCH
INFORMATION OR (D) IS INDEPENDENTLY DEVELOPED BY OR FOR THE RECEIVING PARTY OR
ITS AFFILIATES WITHOUT REFERENCE TO OR IN RELIANCE UPON ANY OF THE FOREGOING
INFORMATION AS DEMONSTRATED BY COMPETENT WRITTEN RECORDS.


1.6       “CONTROL” OR “CONTROLLED” MEANS (A) WITH RESPECT TO TECHNOLOGY (OTHER
THAN PROPRIETARY MATERIALS) AND/OR PATENT RIGHTS, THE POSSESSION BY A PARTY OF
THE ABILITY TO GRANT A LICENSE OR SUBLICENSE OF SUCH TECHNOLOGY AND/OR PATENT
RIGHTS AS PROVIDED HEREIN WITHOUT VIOLATING THE TERMS OF ANY AGREEMENT OR
ARRANGEMENT BETWEEN SUCH PARTY AND ANY THIRD PARTY AND (B) WITH RESPECT TO
PROPRIETARY MATERIALS, THE POSSESSION BY A PARTY OF THE ABILITY TO SUPPLY SUCH
PROPRIETARY MATERIALS TO THE OTHER PARTY AS PROVIDED HEREIN WITHOUT VIOLATING
THE TERMS OF ANY AGREEMENT OR ARRANGEMENT BETWEEN SUCH PARTY AND ANY THIRD
PARTY.


1.7       “ILI PATENT RIGHTS” MEANS ANY PATENT RIGHTS WITH RESPECT TO ILI
TECHNOLOGY.


1.8       “ILI TECHNOLOGY” MEANS ANY TECHNOLOGY CONTROLLED BY ILI AS OF THE
EFFECTIVE DATE AND DURING THE TERM THAT IS USED BY ILI, OR PROVIDED BY ILI, OR
PROVIDED BY ILI FOR USE, IN THE RESEARCH PROGRAM.


1.9       “JOINT SCIENCE COMMITTEE” OR “JSC” SHALL HAVE THE MEANING SET FORTH IN
SECTION 5.1 HEREOF.


--------------------------------------------------------------------------------


 

CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE OMISSIONS.

 


1.10     “PATENT RIGHTS” MEANS THE RIGHTS AND INTERESTS IN AND TO ISSUED PATENTS
AND PENDING PATENT APPLICATIONS IN ANY COUNTRY, INCLUDING ALL SUBSTITUTIONS,
CONTINUATIONS, CONTINUATIONS-IN-PART, DIVISIONALS, SUPPLEMENTARY PROTECTION
CERTIFICATES, RENEWALS, ALL LETTERS PATENTS GRANTED THEREON, AND ALL REISSUES,
REEXAMINATIONS, EXTENSIONS, CONFIRMATIONS, REVALIDATIONS, REGISTRATIONS AND
PATENTS OF ADDITION THEREOF.


1.11     “PARTY” OR “PARTIES” HAS THE MEANING SET FORTH IN THE FIRST PARAGRAPH
OF THIS AGREEMENT.


1.12     “PROGRAM INVENTION” MEANS ANY TECHNOLOGY, WHETHER OR NOT PATENTABLE,
WHICH IS CONCEIVED AND/OR FIRST REDUCED TO PRACTICE BY EMPLOYEES OF, OR
CONSULTANTS TO, EITHER PARTY, OR JOINTLY BY BOTH PARTIES, IN THE CONDUCT OF THE
RESEARCH PROGRAM.


1.13     “PROGRAM PATENT RIGHTS” MEANS ALL PATENT RIGHTS CLAIMING ANY PROGRAM
INVENTION.


1.14     “PROGRAM PRODUCT” MEANS ANY SKIN CARE PRODUCT, OR DELIVERY SYSTEM FOR A
SKIN CARE PRODUCT (I) THE MANUFACTURE, USE OR SALE OF WHICH WOULD, ABSENT THE
LICENSE OR OWNERSHIP RIGHTS GRANTED TO ACCESS HEREUNDER, INFRINGE ANY CLAIM
INCLUDED IN THE PROGRAM PATENT RIGHTS OR THE ILI PATENT RIGHTS, OR (II) WHICH
MAKES A CLAIM OR CLAIMS OF EFFICACY OR UTILITY BASED UPON THE RESEARCH CONDUCTED
HEREUNDER OR UPON THE USE OR RESULTS OF A PROGRAM TEST.


1.15     “PROGRAM TEST” MEANS ANY NUCLEIC ACID TEST USED TO DETERMINE
APPROPRIATE RECIPIENTS OF PROGRAM PRODUCTS (I) THE MANUFACTURE, USE OR SALE OF
WHICH WOULD, ABSENT THE LICENSE OR OWNERSHIP RIGHTS GRANTED TO ACCESS HEREUNDER
INFRINGE ANY CLAIM INCLUDED IN THE PROGRAM PATENT RIGHTS OR THE ILI PATENT
RIGHTS, OR (II) WHICH WAS DEVELOPED, MODIFIED OR IMPROVED HEREUNDER.


1.16     “PROPRIETARY MATERIALS” MEANS ANY TANGIBLE CHEMICAL, BIOLOGICAL OR
PHYSICAL RESEARCH MATERIALS, INCLUDING BUT NOT LIMITED TO CHEMICAL COMPOUNDS
THAT ARE FURNISHED BY OR ON BEHALF OF ONE PARTY TO THE OTHER PARTY, IN
CONNECTION WITH THIS AGREEMENT, THAT ARE PROPRIETARY TO THE TRANSFERRING PARTY
THROUGH PATENT PROTECTION, TRADE SECRET, OR OTHER METHOD OF INTELLECTUAL
PROPERTY PROTECTION, REGARDLESS OF WHETHER SUCH MATERIALS ARE SPECIFICALLY
DESIGNATED AS PROPRIETARY BY THE TRANSFERRING PARTY.

1.17         “Research Program” means the research program to be conducted by
the Parties as described in this Agreement and in Appendix A, as amended from
time to time.

1.18         “Technology” means and includes all inventions, discoveries,
know-how, trade secrets, improvements and Proprietary Materials, whether or not
patentable, including but not limited to, structural and functional information
and other data, formulations and techniques.

1.19         “Term” has the meaning set forth in Section 7.1.

1.20         “Territory” means worldwide.


--------------------------------------------------------------------------------


 

CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE OMISSIONS.

 

1.21         “Third Party” means any entity other than ILI, Access or their
respective Affiliates.


2.     RESEARCH PROGRAM


2.1       IMPLEMENTATION OF RESEARCH PROGRAM.  THE RESEARCH PROGRAM SHALL BE
CONDUCTED BY THE PARTIES IN ACCORDANCE WITH THIS AGREEMENT AND IN COMPLIANCE
WITH ALL APPLICABLE LAWS AND REGULATIONS.  ILI SHALL USE COMMERCIALLY REASONABLE
EFFORTS TO PERFORM THE ACTIVITIES TO BE PERFORMED BY IT UNDER THE RESEARCH
PROGRAM.


2.2       SUPPLY OF PROPRIETARY MATERIALS.  FROM TIME TO TIME DURING THE TERM OF
THIS AGREEMENT, ONE PARTY MAY SUPPLY THE OTHER PARTY WITH ITS PROPRIETARY
MATERIALS FOR USE IN THE RESEARCH PROGRAM.  IN CONNECTION THEREWITH, THE
RECIPIENT PARTY HEREBY AGREES THAT (A) IT SHALL NOT USE PROPRIETARY MATERIALS
FOR ANY PURPOSE OTHER THAN CONDUCTING THE RESEARCH PROGRAM PURSUANT TO THIS
AGREEMENT; (B) IT SHALL USE THE PROPRIETARY MATERIALS ONLY IN COMPLIANCE WITH
ALL APPLICABLE FEDERAL, STATE, AND LOCAL LAWS AND REGULATIONS; (C) IT SHALL NOT
TRANSFER ANY PROPRIETARY MATERIALS TO ANY THIRD PARTY WITHOUT THE PRIOR WRITTEN
CONSENT OF THE SUPPLYING PARTY, EXCEPT AS EXPRESSLY PERMITTED HEREBY; (D) THE
SUPPLYING PARTY SHALL RETAIN FULL OWNERSHIP OF ALL SUCH PROPRIETARY MATERIALS;
AND (E) UPON THE EXPIRATION OR TERMINATION OF THIS AGREEMENT, THE RECIPIENT
PARTY SHALL AT THE INSTRUCTION OF THE TRANSFERRING PARTY EITHER DESTROY OR
RETURN ANY UNUSED PROPRIETARY MATERIALS WHICH ARE NOT THE SUBJECT OF THE GRANT
OF A CONTINUING LICENSE HEREUNDER.


2.3       CONSIDERATION.  IN CONSIDERATION OF ILI CONDUCTING THE RESEARCH
PROGRAM DESCRIBED HEREIN, ACCESS SHALL PAY ILI, ON THE PAYMENT TERMS SET FORTH
ON APPENDIX B, $1,670,000 ON A TIME AND MATERIALS BASIS PLUS UP TO $630,000 FOR
EXTERNAL COSTS INCURRED BY ILI IN CONNECTION WITH THE RESEARCH PROGRAM, PROVIDED
THAT ACCESS HAS APPROVED IN ADVANCE SUCH EXTERNAL COSTS.


3.     RESEARCH LICENSES


3.1       LICENSE TO ILI.  SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT, ACCESS HEREBY GRANTS TO ILI A NON-EXCLUSIVE, WORLDWIDE, ROYALTY-FREE
LICENSE, UNDER THE ACCESS TECHNOLOGY, ACCESS PATENT RIGHTS, PROGRAM INVENTIONS
AND PROGRAM PATENT RIGHTS FOR THE SOLE PURPOSE OF PERFORMING ITS OBLIGATIONS
UNDER THE RESEARCH PROGRAM.


3.2       LICENSE TO ACCESS.  SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT, ILI HEREBY GRANTS TO ACCESS A NON-EXCLUSIVE, WORLDWIDE, ROYALTY-FREE
LICENSE, UNDER THE ILI TECHNOLOGY, ILI PATENT RIGHTS, AND PROGRAM INVENTIONS AND
PROGRAM PATENT RIGHTS RELATING TO PROGRAM TESTS, FOR THE SOLE PURPOSE OF
PERFORMING ITS OBLIGATIONS UNDER THE RESEARCH PROGRAM.


4.     TREATMENT OF CONFIDENTIAL INFORMATION; PUBLICITY


4.1       CONFIDENTIALITY.


4.1.1.       CONFIDENTIALITY OBLIGATIONS.  ACCESS AND ILI EACH RECOGNIZE THAT
THE CONFIDENTIAL INFORMATION OF THE OTHER PARTY CONSTITUTES HIGHLY VALUABLE AND
PROPRIETARY CONFIDENTIAL INFORMATION.  ACCESS AND ILI EACH AGREES THAT DURING
THE TERM AND FOR FIVE (5) YEARS THEREAFTER, IT WILL KEEP CONFIDENTIAL, AND WILL
CAUSE ITS EMPLOYEES, CONSULTANTS, AFFILIATES AND SUBLICENSEES TO KEEP
CONFIDENTIAL, ALL OF THE CONFIDENTIAL INFORMATION OF THE OTHER PARTY.  NEITHER


--------------------------------------------------------------------------------


 

CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE OMISSIONS.

 


ACCESS NOR ILI NOR ANY OF THEIR RESPECTIVE EMPLOYEES, CONSULTANTS, AFFILIATES
AND SUBLICENSEES SHALL USE THE CONFIDENTIAL INFORMATION OF THE OTHER PARTY FOR
ANY PURPOSE EXCEPT AS EXPRESSLY PERMITTED IN THIS AGREEMENT.


4.1.2.       LIMITED DISCLOSURE OF CONFIDENTIAL INFORMATION.  ACCESS AND ILI
EACH AGREE THAT ANY DISCLOSURE OF THE OTHER PARTY’S CONFIDENTIAL INFORMATION TO
ANY OF ITS EMPLOYEES, CONSULTANTS, AFFILIATES OR SUBLICENSEES SHALL BE MADE ONLY
IF AND TO THE EXTENT NECESSARY TO CARRY OUT ITS RIGHTS AND RESPONSIBILITIES
UNDER THIS AGREEMENT, SHALL BE LIMITED TO THE MAXIMUM EXTENT POSSIBLE CONSISTENT
WITH SUCH RIGHTS AND RESPONSIBILITIES, AND SHALL ONLY BE MADE TO PERSONS WHO ARE
BOUND BY WRITTEN CONFIDENTIALITY OBLIGATIONS TO MAINTAIN THE CONFIDENTIALITY
THEREOF AND NOT TO USE SUCH CONFIDENTIAL INFORMATION EXCEPT AS EXPRESSLY
PERMITTED BY THIS AGREEMENT.  ACCESS AND ILI EACH AGREE NOT TO DISCLOSE THE
OTHER PARTY’S CONFIDENTIAL INFORMATION TO ANY THIRD PARTY UNDER ANY CIRCUMSTANCE
WITHOUT PRIOR WRITTEN APPROVAL FROM THE OTHER PARTY, EXCEPT AS OTHERWISE
REQUIRED BY LAW, AND EXCEPT AS OTHERWISE EXPRESSLY PERMITTED BY THIS AGREEMENT. 
EACH PARTY SHALL TAKE SUCH ACTION, AND SHALL CAUSE ITS AFFILIATES AND
SUBLICENSEES TO TAKE SUCH ACTION, TO PRESERVE THE CONFIDENTIALITY OF THE OTHER
PARTY’S CONFIDENTIAL INFORMATION AS IT WOULD CUSTOMARILY TAKE TO PRESERVE THE
CONFIDENTIALITY OF ITS OWN CONFIDENTIAL MATERIALS, WHICH SHALL NOT, IN ANY
EVENT, BE LESS THAN REASONABLE CARE.  EACH PARTY, UPON THE OTHER’S REQUEST, WILL
RETURN ALL THE OTHER PARTY’S CONFIDENTIAL INFORMATION DISCLOSED TO IT BY THE
OTHER PARTY PURSUANT TO THIS AGREEMENT, INCLUDING ALL COPIES AND EXTRACTS OF
DOCUMENTS, WITHIN SIXTY (60) DAYS OF THE REQUEST FOLLOWING THE TERMINATION OF
THIS AGREEMENT, PROVIDED THAT, A PARTY MAY RETAIN CONFIDENTIAL INFORMATION OF
THE OTHER PARTY RELATING TO ANY LICENSE OR RIGHT TO USE TECHNOLOGY WHICH
SURVIVES SUCH TERMINATION AND ONE COPY OF ALL OTHER CONFIDENTIAL INFORMATION MAY
BE RETAINED IN INACTIVE ARCHIVES SOLELY FOR THE PURPOSE OF ESTABLISHING THE
CONTENTS THEREOF.


4.2       PUBLICITY.  NEITHER PARTY MAY PUBLICLY DISCLOSE THE TERMS OF THIS
AGREEMENT OR THE STATUS OR CONTENT OF THE RESEARCH PROGRAM WITHOUT THE PRIOR
WRITTEN CONSENT OF THE OTHER PARTY; PROVIDED, HOWEVER, THAT EITHER PARTY MAY
MAKE SUCH A DISCLOSURE (A) TO THE EXTENT REQUIRED BY LAW OR BY THE REQUIREMENTS
OF ANY NATIONALLY RECOGNIZED SECURITIES EXCHANGE, QUOTATION SYSTEM OR
OVER-THE-COUNTER MARKET ON WHICH SUCH PARTY HAS ITS SECURITIES LISTED OR TRADED
OR (B) TO ANY ACTUAL OR PROSPECTIVE ACQUIRORS, REAL ESTATE OR EQUIPMENT LESSORS,
INVESTORS, LENDERS AND OTHER POTENTIAL FINANCING SOURCES WHO ARE OBLIGATED TO
KEEP SUCH INFORMATION CONFIDENTIAL.  IN THE EVENT THAT SUCH DISCLOSURE IS
REQUIRED BY THE FOREGOING CLAUSE (A), THE DISCLOSING PARTY SHALL MAKE REASONABLE
EFFORTS TO PROVIDE THE OTHER PARTY WITH NOTICE BEFOREHAND AND TO COORDINATE WITH
THE OTHER PARTY TO THE MAXIMUM EXTENT POSSIBLE WITH RESPECT TO THE WORDING AND
TIMING OF ANY SUCH DISCLOSURE.  THE PARTIES SHALL MUTUALLY AGREE ON A PRESS
RELEASE ANNOUNCING THE EXECUTION OF THIS AGREEMENT TO BE ISSUED IMMEDIATELY
FOLLOWING THE EXECUTION HEREOF.  IF EITHER PARTY WISHES TO ISSUE ANY FURTHER
PRESS RELEASE REGARDING THE RESEARCH PROGRAM, IT SHALL FURNISH A COPY TO THE
OTHER PARTY, WHICH SHALL REVIEW SUCH PRESS RELEASE AND PROVIDE ANY COMMENTS
WITHIN TWO (2) BUSINESS DAYS.  ONCE ANY WRITTEN STATEMENT IS APPROVED FOR PUBLIC
DISCLOSURE BY BOTH PARTIES, EITHER PARTY MAY MAKE SUBSEQUENT PUBLIC DISCLOSURE
OF THE CONTENTS OF SUCH STATEMENT WITHOUT THE FURTHER APPROVAL OF THE OTHER
PARTY.


5.     JOINT SCIENCE COMMITTEE.

5.1           Formation.  Within thirty (30) days after the Effective Date, the
Parties will establish a Joint Science Committee (the “JSC”) to oversee and
coordinate the Parties’ conduct of


--------------------------------------------------------------------------------


 

CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE OMISSIONS.

 

the Research Program and to consider mutually beneficial business opportunities
pursuant to the subject matter hereof.  The JSC shall be composed of two (2)
representatives of ILI and two (2) representatives of Access and shall have the
powers enumerated below in this Section 5.  Either party shall have the right to
replace any of its JSC representatives at any time in its sole discretion.

5.2           Functions and Powers of the JSC.  During the Term, the JSC will
coordinate and oversee the activities of the Parties in the conduct of the
Research Program and will exchange information in anticipation of developing
mutually beneficial business opportunities pursuant to the subject matter
hereof.  The JSC shall keep written minutes of its meetings and all actions
taken or approved by the JSC.  The members of the JSC designated by each Party
shall be responsible for keeping that Party informed as to the progress of the
Research Program.  The JSC shall recommend to the Parties amendments and/or
modifications to the protocol, timeline and the scope of the Research Program
and make recommendations to the Parties as to the mutually beneficial
prosecution of ILI Patent Rights and Program Patent Rights.  The JSC shall have
no power to amend, modify or waive compliance with this Agreement and shall have
only such powers as are specifically delegated to it hereunder.

5.3           JSC Governance.

5.3.1.       Membership.  The JSC representatives have initially been designated
by the Parties as follows:

ILI Representatives:

Timothy J. Richerson
Kenneth S. Kornman

Access Representatives:

Robin M. Dykhouse
David G. Groh


6.     INTELLECTUAL PROPERTY RIGHTS


6.1           OWNERSHIP.


6.1.1.       ACCESS INTELLECTUAL PROPERTY RIGHTS.  SUBJECT TO ILI’S RIGHTS AS
DESCRIBED IN SECTION 3 OF THIS AGREEMENT, ACCESS SHALL HAVE SOLE AND EXCLUSIVE
OWNERSHIP OF ALL RIGHT, TITLE AND INTEREST ON A WORLDWIDE BASIS IN AND TO ALL
ACCESS TECHNOLOGY AND ACCESS PATENT RIGHTS, AND ALL PROGRAM INVENTIONS AND
PROGRAM PATENT RIGHTS RELATING TO PROGRAM PRODUCTS, WITH FULL RIGHTS TO LICENSE
OR SUBLICENSE.


6.1.2.       ILI INTELLECTUAL PROPERTY RIGHTS.  SUBJECT TO ACCESS’S RIGHTS AS
DESCRIBED IN SECTION 3 OF THIS AGREEMENT, ILI SHALL HAVE SOLE AND EXCLUSIVE
OWNERSHIP OF ALL RIGHT, TITLE AND INTEREST ON A WORLDWIDE BASIS IN AND TO ALL
ILI TECHNOLOGY, ILI PATENT RIGHTS AND


--------------------------------------------------------------------------------



 

CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE OMISSIONS.

 


ALL PROGRAM INVENTIONS AND PROGRAM PATENT RIGHTS RELATING TO PROGRAM TESTS, WITH
FULL RIGHTS TO LICENSE OR SUBLICENSE.


6.2           PATENT FILING, PROSECUTION AND MAINTENANCE.  DURING THE TERM WITH
RESPECT TO ANY PATENT RIGHTS ARISING HEREUNDER:


6.2.1        ACCESS SHALL BEAR THE COST ASSOCIATED WITH THE FILING, PROSECUTION,
ISSUANCE AND MAINTENANCE OF ALL PROGRAM PATENT RIGHTS AND SHALL CONTROL
PROSECUTION OF ALL SUCH PROGRAM PATENT RIGHTS, INCLUDING, BUT NOT LIMITED TO,
HAVING THE RIGHT TO CHOOSE THE PATENT ATTORNEY(S) OR AGENT(S) WHO WILL PROSECUTE
THE APPLICATIONS, HAVING THE RIGHT TO INSPECT, REVIEW AND PROVIDE SUBSTANTIVE
COMMENTS TO ALL CORRESPONDENCE WITH ANY PATENT OFFICE OR PATENT AGENT, AND
HAVING THE RIGHT TO SELECT THE COUNTRIES IN WHICH OR TREATIES UNDER WHICH THE
PATENT APPLICATIONS WILL BE FILED.


6.2.2        SHOULD ACCESS CHOOSE NOT TO PROSECUTE CERTAIN PROGRAM PATENT RIGHTS
RELATING EITHER TO PROGRAM PRODUCTS OR PROGRAM TESTS, THEN ILI MAY PROSECUTE
PROGRAM PATENT RIGHTS AT ILI’S SOLE EXPENSE.


6.3           PROVISIONS WITH RESPECT TO 11 U.S.C. § 365(N).  WITH RESPECT TO
EACH LICENSE GRANTED BY EITHER PARTY TO THE OTHER PARTY HEREUNDER, THE PARTIES
AGREE THAT, FOR PURPOSES OF 11 U.S.C. § 365(N), THIS AGREEMENT SHALL BE DEEMED
TO BE AN EXECUTORY CONTRACT UNDER WHICH THE PARTY GRANTING SUCH LICENSE IS A
“LICENSOR” AND THE PARTY TO WHOM SUCH LICENSE IS GRANTED IS THE “LICENSEE”. 
WITH RESPECT TO ALL OTHER PROVISIONS OF THIS AGREEMENT, THE PARTIES AGREE THAT,
FOR PURPOSES OF 11 U.S.C. § 365(N), THIS AGREEMENT SHALL BE DEEMED TO BE AN
AGREEMENT SUPPLEMENTARY TO SUCH EXECUTORY CONTRACT.


7.     TERM; TERMINATION


7.1       TERM.  THIS AGREEMENT SHALL COMMENCE ON THE EFFECTIVE DATE AND
CONTINUE FOR A PERIOD OF ONE (1) YEAR.  IF THE RESEARCH PROGRAM HAS NOT BEEN
COMPLETED WITHIN THE TERM, THROUGH NO FAULT OF ACCESS, THEN ACCESS MAY, BY
WRITTEN NOTICE, ELECT TO EXTEND THE TERM HEREOF FOR ADDITIONAL TIME NECESSARY TO
COMPLETE THE RESEARCH PROGRAM, UP TO A MAXIMUM OF AN ADDITIONAL SIX (6) MONTH
TERM.


7.2       TERMINATION.


7.2.1.       TERMINATION FOR BREACH.  IN THE EVENT THAT EITHER PARTY DEFAULTS OR
BREACHES ANY MATERIAL TERM OF THIS AGREEMENT ON ITS PART TO BE PERFORMED OR
OBSERVED, THE OTHER PARTY SHALL HAVE THE RIGHT TO TERMINATE THIS AGREEMENT (A)
BY GIVING THIRTY (30) DAYS’ WRITTEN NOTICE TO THE DEFAULTING PARTY IN THE CASE
OF A BREACH OF ANY PAYMENT TERM OF THIS AGREEMENT AND (B) BY GIVING SIXTY (60)
DAYS’ WRITTEN NOTICE TO THE DEFAULTING PARTY IN THE CASE OF ANY OTHER BREACH;
PROVIDED, HOWEVER, THAT IN THE CASE OF A DEFAULT OR BREACH CAPABLE OF BEING
CURED, IF THE SAID DEFAULTING PARTY SHALL CURE THE SAID DEFAULT OR BREACH WITHIN
SUCH NOTICE PERIOD AFTER THE SAID NOTICE SHALL HAVE BEEN GIVEN, THEN THE SAID
NOTICE SHALL NOT BE EFFECTIVE.  IF ACCESS TERMINATES THIS AGREEMENT PURSUANT TO
THIS SECTION 7.2.1, IT SHALL PAY ILI PRO RATA THROUGH THE DATE OF NOTICE OF
TERMINATION, FOR THE PARTS OF THE RESEARCH PROGRAM COMPLETED BY ILI, AND FOR
EXTERNAL COSTS FOR


--------------------------------------------------------------------------------



 

CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE OMISSIONS.

 


WHICH ILI HAS COMMITTED IN CONNECTION WITH THE RESEARCH PROGRAM, AS OF THE DATE
OF NOTICE OF TERMINATION.


7.2.2.       TERMINATION FOR BANKRUPTCY.  IN THE EVENT THAT EITHER PARTY FILES
FOR PROTECTION UNDER BANKRUPTCY LAWS, MAKES AN ASSIGNMENT FOR THE BENEFIT OF
CREDITORS, APPOINTS OR SUFFERS APPOINTMENT OF A RECEIVER OR TRUSTEE OVER ITS
PROPERTY, FILES A PETITION UNDER ANY BANKRUPTCY OR INSOLVENCY ACT OR HAS ANY
SUCH PETITION FILED AGAINST IT WHICH IS NOT DISCHARGED WITHIN SIXTY (60) DAYS OF
THE FILING THEREOF, THEN THE OTHER PARTY MAY TERMINATE THIS AGREEMENT EFFECTIVE
IMMEDIATELY UPON WRITTEN NOTICE TO SUCH PARTY.


7.2.3.       DELIVERABLES.  UPON TERMINATION OF THIS AGREEMENT, ILI SHALL ADVISE
ACCESS OF THE EXTENT TO WHICH PERFORMANCE HAS BEEN COMPLETED THROUGH THE
TERMINATION NOTICE DATE, OR THE END OF THE TERM, AS THE CASE MAY BE, AND COLLECT
AND DELIVER TO ACCESS ALL DELIVERABLES UNDER THE RESEARCH PROGRAM, INCLUDING,
WITHOUT LIMITATION, ALL WORK-IN-PROGRESS THROUGH ANY REASONABLE MEANS SPECIFIED
BY ACCESS.  ILI SHALL, TO THE EXTENT NOT ALREADY TRANSFERRED BY VIRTUE OF THIS
AGREEMENT OR LAW, GRANT TO ACCESS ALL ACCESS TECHNOLOGY AND ACCESS PATENT
RIGHTS, AND ALL PROGRAM INVENTIONS AND PROGRAM PATENT RIGHTS RELATING TO PROGRAM
PRODUCTS, IN THE FORM IN WHICH THEY EXIST ON THE DATE OF TERMINATION, WHICH FORM
SHALL NOT MATERIALLY DIFFER FROM THE STATUS DESCRIBED IN THE REPORTS THAT ILI
HAS SUBMITTED TO ACCESS.  ALL OBLIGATIONS IN RELATION TO SUCH INTELLECTUAL
PROPERTY RIGHTS AND OBLIGATIONS AS SET FORTH IN SECTION 6 SHALL APPLY TO THE
INTELLECTUAL PROPERTY TRANSFERRED UPON TERMINATION HEREOF, IF ANY.


7.3       SURVIVING PROVISIONS.  TERMINATION OF THIS AGREEMENT FOR ANY REASON
SHALL BE WITHOUT PREJUDICE TO RIGHTS WHICH EXPRESSLY SURVIVE TERMINATION IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, INCLUDING WITHOUT LIMITATION, THE
RIGHTS AND OBLIGATIONS OF THE PARTIES PROVIDED IN SECTIONS 4, 6, 7.3, 8.2, 8.3
AND 10, ALL OF WHICH SHALL SURVIVE SUCH TERMINATION.


8.     REPRESENTATIONS AND WARRANTIES


8.1       MUTUAL REPRESENTATIONS.  ACCESS AND ILI EACH REPRESENTS AND WARRANTS
TO THE OTHER PARTY AS FOLLOWS:


8.1.1.       ORGANIZATION.   BOTH PARTIES ARE CORPORATIONS, DULY ORGANIZED,
VALIDLY EXISTING AND IS IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF
ORGANIZATION, IS QUALIFIED TO DO BUSINESS AND IS IN GOOD STANDING AS A FOREIGN
ENTITY IN EACH JURISDICTION IN WHICH THE PERFORMANCE OF ITS OBLIGATIONS
HEREUNDER REQUIRES SUCH QUALIFICATION.


8.1.2.       AUTHORIZATION.  THE EXECUTION, DELIVERY AND PERFORMANCE BY IT OF
THIS AGREEMENT HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION AND
DO NOT AND WILL NOT VIOLATE ANY PROVISION OF ANY LAW, RULE, REGULATION, ORDER,
WRIT, JUDGMENT, INJUNCTION, DECREE, DETERMINATION OR AWARD PRESENTLY IN EFFECT
HAVING APPLICABILITY TO IT OR ANY PROVISION OF ITS CHARTER DOCUMENTS.


8.1.3.       BINDING AGREEMENT.  THIS AGREEMENT IS A LEGAL, VALID AND BINDING
OBLIGATION OF IT ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS AND
CONDITIONS.


8.1.4.       NO INCONSISTENT OBLIGATION.  IT IS NOT UNDER ANY OBLIGATION TO ANY
PERSON, OR ENTITY, CONTRACTUAL OR OTHERWISE, THAT IS CONFLICTING OR INCONSISTENT
IN ANY RESPECT WITH


--------------------------------------------------------------------------------



 

CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE OMISSIONS.

 


THE TERMS OF THIS AGREEMENT OR THAT WOULD IMPEDE THE DILIGENT AND COMPLETE
FULFILLMENT OF ITS OBLIGATIONS.


8.2       WARRANTY DISCLAIMER.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT, NEITHER PARTY MAKES ANY WARRANTY WITH RESPECT TO ANY TECHNOLOGY,
GOODS, SERVICES, RIGHTS OR OTHER SUBJECT MATTER OF THIS AGREEMENT AND HEREBY
DISCLAIMS WARRANTIES OF MERCHANT- ABILITY, FITNESS FOR A PARTICULAR PURPOSE AND
NONINFRINGEMENT WITH RESPECT TO ANY AND ALL OF THE FOREGOING.


8.3       LIMITED LIABILITY.  NOTWITHSTANDING ANYTHING ELSE IN THIS AGREEMENT OR
OTHERWISE, NEITHER ACCESS NOR ILI WILL BE LIABLE WITH RESPECT TO ANY SUBJECT
MATTER OF THIS AGREEMENT UNDER ANY CONTRACT, NEGLIGENCE, STRICT LIABILITY OR
OTHER LEGAL OR EQUITABLE THEORY FOR (I) ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL
OR PUNITIVE DAMAGES OR LOST PROFITS OR (II) COST OF PROCUREMENT OF SUBSTITUTE
GOODS OR TECHNOLOGY.

9.             Status of Research Program.

9.1           Monthly Reports.  On a monthly basis during the Term, ILI shall
provide to Access written reports setting forth:  (a) steps taken, work
completed and progress made by ILI in performing the Research Program under this
Agreement during the preceding one (1) month period; (b) projected work for the
next one (1) month period; and (c) any changes recommended by ILI with respect
to remaining portions of the Research Program, which changes shall not be deemed
adopted unless and until approved in writing by Access.

9.2           Quarterly Meetings.  On a quarterly basis during the Term,
designated representatives from ILI and Access will meet in person to review the
overall status of the Research Program and to reconcile the parts of the
Research Program performed by ILI with the payments made to date by Access.

9.3           Final Reconciliation.  The Parties agree that the maximum
consideration payable hereunder is $2,300,000.   At the end of the Term, the
Parties shall, within sixty (60) days thereof, work in good faith to reconcile
the total consideration paid by Access with the work performed by ILI under this
Agreement.  If any parts of the Research Program have not been performed by ILI
hereunder, the Parties shall arrange for reimbursement of applicable amounts
allocable to such work as set forth in Appendix A or any amendment thereto.

9.4           Amendments to Appendix A.  Pursuant to Section 10.7, the Parties
may, from time to time, revise Appendix A to reflect the Parties’ agreement as
to allocation of the consideration paid hereunder to the projects that comprise
the Research Program and the timing and priority of deliverables.  ILI shall
prepare and deliver to Access a change order setting forth the Parties’
agreement with respect to these matters, which shall become effective as an
amendment to Appendix A upon execution by both ILI and Access.


--------------------------------------------------------------------------------


 

CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE OMISSIONS.

 

10.          MISCELLANEOUS


10.1         DISPUTE RESOLUTION.  THE PARTIES RECOGNIZE THAT DISPUTES MAY FROM
TIME TO TIME ARISE BETWEEN THE PARTIES DURING THE TERM OF THIS AGREEMENT.  IT IS
THE OBJECTIVE OF THE PARTIES TO ESTABLISH PROCEDURES TO FACILITATE THE
RESOLUTION OF DISPUTES ARISING UNDER THIS AGREEMENT, INCLUDING, WITHOUT
LIMITATION, DISPUTES CONCERNING THE DEFINITIONS OF TERMS USED IN THIS AGREEMENT,
IN AN EXPEDIENT MANNER BY MUTUAL COOPERATION AND WITHOUT RESORT TO LITIGATION. 
TO ACCOMPLISH THIS OBJECTIVE, THE PARTIES AGREE TO FOLLOW THE PROCEDURES SET
FORTH IN THIS SECTION 10.1 TO RESOLVE ANY DISPUTE ARISING UNDER THIS AGREEMENT. 
IN THE EVENT OF SUCH A DISPUTE BETWEEN THE PARTIES, EITHER PARTY, BY WRITTEN
NOTICE TO THE OTHER PARTY, SHALL HAVE SUCH DISPUTE REFERRED TO THE PARTIES’
RESPECTIVE EXECUTIVE OFFICERS DESIGNATED BELOW OR THEIR SUCCESSORS, FOR
ATTEMPTED RESOLUTION BY GOOD FAITH NEGOTIATIONS WITHIN THIRTY (30) DAYS AFTER
SUCH NOTICE IS RECEIVED.  SAID DESIGNATED OFFICERS ARE AS FOLLOWS:

For ILI:                   Chief Executive Officer

For Access:                           Vice President, Research & Development

In the event the designated executive officers are not able to resolve such
dispute after such thirty (30) day period, then the Parties shall resolve such
dispute by arbitration under the Commercial Rules of the American Arbitration
Association (the “AAA”).  Three arbitrators shall be selected.  ILI and Access
shall each select one arbitrator and the two chosen arbitrators shall select the
third arbitrator, or failing agreement on the selection of the third arbitrator,
the AAA shall select the third arbitrator.  Unless otherwise agreed by ILI and
Access, arbitration will take place in Grand Rapids, Michigan.


10.2         NOTICES.  ALL NOTICES SHALL BE IN WRITING MAILED VIA CERTIFIED
MAIL, RETURN RECEIPT REQUESTED OR COURIER PROVIDING EVIDENCE OF DELIVERY,
ADDRESSED AS FOLLOWS, OR TO SUCH OTHER ADDRESS AS MAY BE DESIGNATED FROM TIME TO
TIME:

If to ILI:

 

If to Access:

 

 

 

135 Beaver Street
Waltham, MA 02452
Attention: Adam McNulty

 


7575 Fulton St. East
Ada, MI 49355-0001
Attention: Robin M. Dykhouse

 

 

 

With a copy to:

 

Mintz, Levin, Cohn, Ferris
Glovsky and Popeo, P.C.
One Financial Center
Boston, MA 02111
Attn: John Cheney

 



7575 Fulton St. East.
Ada, MI 49355-0001
Attention: General Counsel

 


--------------------------------------------------------------------------------


 

CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE OMISSIONS.

 


10.3         GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF MICHIGAN, WITHOUT REGARD TO THE
APPLICATION OF PRINCIPLES OF CONFLICTS OF LAW.


10.4         BINDING EFFECT.  THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO
THE BENEFIT OF THE PARTIES AND THEIR RESPECTIVE LEGAL REPRESENTATIVES,
SUCCESSORS AND PERMITTED ASSIGNS.


10.5         HEADINGS.  SECTION AND SUBSECTION HEADINGS ARE INSERTED FOR
CONVENIENCE OF REFERENCE ONLY AND DO NOT FORM A PART OF THIS AGREEMENT.


10.6         COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED SIMULTANEOUSLY IN TWO
OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL.


10.7         AMENDMENT; WAIVER.  THIS AGREEMENT, INCLUDING THE EXHIBITS ATTACHED
HERETO, MAY BE AMENDED, MODIFIED, SUPERSEDED OR CANCELED, AND ANY OF THE TERMS
MAY BE WAIVED, ONLY BY A WRITTEN INSTRUMENT EXECUTED BY EACH PARTY OR, IN THE
CASE OF WAIVER, BY THE PARTY OR PARTIES WAIVING COMPLIANCE.  THE DELAY OR
FAILURE OF ANY PARTY AT ANY TIME OR TIMES TO REQUIRE PERFORMANCE OF ANY
PROVISIONS SHALL IN NO MANNER AFFECT THE RIGHTS AT A LATER TIME TO ENFORCE THE
SAME.  NO WAIVER BY ANY PARTY OF ANY CONDITION OR OF THE BREACH OF ANY TERM
CONTAINED IN THIS AGREEMENT, WHETHER BY CONDUCT, OR OTHERWISE, IN ANY ONE OR
MORE INSTANCES, SHALL BE DEEMED TO BE, OR CONSIDERED AS, A FURTHER OR CONTINUING
WAIVER OF ANY SUCH CONDITION OR OF THE BREACH OF SUCH TERM OR ANY OTHER TERM OF
THIS AGREEMENT.


10.8         NO AGENCY OR PARTNERSHIP.  NOTHING CONTAINED IN THIS AGREEMENT
SHALL GIVE EITHER PARTY THE RIGHT TO BIND THE OTHER, OR BE DEEMED TO CONSTITUTE
THE PARTIES AS AGENTS FOR THE OTHER OR AS PARTNERS WITH EACH OTHER OR ANY THIRD
PARTY.


10.9         ASSIGNMENT AND SUCCESSORS.  THIS AGREEMENT MAY NOT BE ASSIGNED BY
EITHER PARTY WITHOUT THE WRITTEN CONSENT OF THE OTHER WHICH SHALL NOT BE
UNREASONABLY WITHHELD, EXCEPT THAT EACH PARTY MAY ASSIGN THIS AGREEMENT AND THE
RIGHTS, OBLIGATIONS AND INTERESTS OF SUCH PARTY TO ANY PURCHASER OF ALL OR
SUBSTANTIALLY ALL OF ITS ASSETS OR TO ANY SUCCESSOR CORPORATION RESULTING FROM
ANY MERGER OR CONSOLIDATION OF SUCH PARTY WITH OR INTO SUCH CORPORATION.


10.10       FORCE MAJEURE.  NEITHER ILI NOR ACCESS SHALL BE LIABLE FOR FAILURE
OF OR DELAY IN PERFORMING OBLIGATIONS SET FORTH IN THIS AGREEMENT, AND NEITHER
SHALL BE DEEMED IN BREACH OF ITS OBLIGATIONS, IF SUCH FAILURE OR DELAY IS DUE TO
NATURAL DISASTERS OR ANY CAUSES BEYOND THE REASONABLE CONTROL OF ILI OR ACCESS. 
IN EVENT OF SUCH FORCE MAJEURE, THE PARTY AFFECTED THEREBY SHALL USE REASONABLE
EFFORTS TO CURE OR OVERCOME THE SAME AND RESUME PERFORMANCE OF ITS OBLIGATIONS
HEREUNDER.


10.11       INTERPRETATION.  THE PARTIES HERETO ACKNOWLEDGE AND AGREE THAT:  (I)
EACH PARTY REVIEWED AND NEGOTIATED THE TERMS AND PROVISIONS OF THIS AGREEMENT
AND HAVE CONTRIBUTED TO ITS REVISION; (II) THE RULE OF CONSTRUCTION TO THE
EFFECT THAT ANY AMBIGUITIES ARE RESOLVED AGAINST THE DRAFTING PARTY SHALL NOT BE
EMPLOYED IN THE INTERPRETATION OF THIS AGREEMENT; AND (III) THE TERMS AND
PROVISIONS OF THIS AGREEMENT SHALL BE CONSTRUED FAIRLY AS TO ALL PARTIES HERETO
AND NOT IN A FAVOR OF OR AGAINST ANY PARTY, REGARDLESS OF WHICH PARTY WAS
GENERALLY RESPONSIBLE FOR THE PREPARATION OF THIS AGREEMENT.


--------------------------------------------------------------------------------


 

CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE OMISSIONS.

 


10.12       INTEGRATION; SEVERABILITY.  THIS AGREEMENT IS THE SOLE AGREEMENT
WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ALL OTHER AGREEMENTS
AND UNDERSTANDINGS BETWEEN THE PARTIES WITH RESPECT TO SAME.  IF ANY PROVISION
OF THIS AGREEMENT IS OR BECOMES INVALID OR IS RULED INVALID BY ANY COURT OF
COMPETENT JURISDICTION OR IS DEEMED UNENFORCEABLE, IT IS THE INTENTION OF THE
PARTIES THAT THE REMAINDER OF THE AGREEMENT SHALL NOT BE AFFECTED.


IN WITNESS WHEREOF, THE PARTIES HAVE CAUSED THIS AGREEMENT TO BE EXECUTED BY
THEIR DULY AUTHORIZED REPRESENTATIVES.

INTERLEUKIN GENETICS, INC.

 

 

 

 

 

By:

 

/s/ Timothy J. Richardson

 

 

 

Timothy J. Richerson

 

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

ACCESS BUSINESS GROUP

 

 INTERNATIONAL LLC

 

 

 

 

 

 

 

 

 

By:

 

/s/ Robin M. Dykhouse

 

 

 

Robin M. Dykhouse

 

 

 

Vice President — Research & Development


--------------------------------------------------------------------------------


 

CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE OMISSIONS.

 

INSERT APPENDIX A [2 PAGES]

[***]


--------------------------------------------------------------------------------


 

CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE OMISSIONS.

 

APPENDIX B

PAYMENT SCHEDULE

Aggregate Consideration:  Est. $2,300,000

(1)           $1,670,000 (time and materials).   Access shall pay ILI $417,500
on the last business day of March, June, September and December, 2007.

(2)           $630,000 (representing estimated external costs to be incurred by
ILI in connection with the Research Program) shall be paid on terms to be agreed
upon.

 


--------------------------------------------------------------------------------